           IN THE CIRCUIT COURT OF HAMILTON COUNTY,TENNESSEE

   MARTRESA SCRUGGS

         Plaintiff,

  V.                                                         Docket No.   9_40,,N114
  WALMART                                                    JURY DEMAND
  INC.,
  CL PRODUCTS INTERNATIONAL,
  LLC,
  CANDLE-LITE COMPANY,
  LLC, and
                                                                                      ,     r,
  LUMINEX HOME DECOR
                                                                                 CV
  AND FRAGRANCE COMPANY
                                                                                                       CD,

         Defendants.


                                          COMPLAINT
                                                                                             N)
                                                                                        !
                                                                                        t- )
                                                                                      4"5
        Comes now the Plaintiff, Martresa Scruggs, by and through counsel, and pi-esents*this

 action against the Defendants, Walmart Inc, CL Products International, LLC,Candle-Lite

 Company, LLC and Luminex Home Decor and Fragrance Company and states the following:


                                        INTRODUCTION


        1. Plaintiff brings this action to address a serious safety-related defect in the design and

           manufacture of Walmart's Mainstays, Patio Essentials citronella candles, specifically

           the candles are becoming engulfed in flames and/or exploding.

        2. For the last several years, Defendants have received information indicating

           purchasers of Mainstays candles have experienced excessive flames, flames that

           cannot be blown out or extinguished, flammable wax, and candles that explode while

           burning. These dangerous Mainstays candles have caused scorching or smoke



                                                  1                                              EXHIBIT B
Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 1 of 29 PageID #: 10
          damage to ceilings, and the explosions have created a shower of glass, melted wax,

          and/or burning wax. As a result, purchasers have been damaged.

       3. Defendants knew or should have known of these problems and the dangerous

          conditions of these candles, yet failed to inform purchasers of the dangers of the

          candles and instead sold the Mainstays products and candles as suitable and safe for

          use to burn in households around people.

       4. Plaintiff seeks to recover damages and equitable relief, including restitution and

          injunctive relief


                               JURISDICTION AND VENUE

       5. Jurisdiction is proper in this Court as claims and damages of which the Plaintiff avers

           occurred in Hamilton County, Tennessee.

       6. Venue is proper in this Court because the Defendants' false representations and

           misleading practices and unjust enrichment occurred in Hamilton County, Tennessee.

           Furthermore, Plaintiff purchased the Defendants' product and was severely injured by

           the product in Hamilton County, Tennessee.

       7. The Circuit Court of Hamilton County, Tennessee has personal jurisdiction over the

           Defendants because they transact business in Tennessee with their various advertising

           methods and product sales directed toward Tennessee residents. Additionally the

          Plaintiff purchased the product at issue in Hamilton County, Tennessee.

                                         PARTIES

       8. The Plaintiff, Martresa Scruggs, is a resident of Hamilton County, Tennessee.

       9. The Defendants, Walmart, Inc. (hereinafter "Defendants" and/or "Walmart") is a

           corporation organized to do business under the laws of the state of Arkansas and


                                                2

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 2 of 29 PageID #: 11
          registered to do business in the State of Tennessee. Defendant's principal place of

          business is at 708 SW 8th Street, Bentonville, Arkansas 72716. Upon information and

          belief, none of Walmart's members are residents of Tennessee.

       10. Defendant Walmart, may be served through its registered agent CT Corporation

          Systems, 300 Montvue Rd, Knoxville, Tennessee 37919.

       1 1. Defendant CL Products International, LLC (hereinafter "Defendants" and/or "CL

          Products") is a limited liability company organized under the laws of the state of

          Illinois, with its principal place of business in Cincinnati, Ohio. Upon information and

          belief, none of CL Products International, LLC members are residents of Tennessee.

       12. Defendant CL Products International, LLC may be served at its principal place of

          business, 10521 Millington Court, Cincinnati, Ohio 45242.

       13. Defendant Candle-Lite Company,LLC(hereinafter "Defendants" and/or"Candle-Lite)

          is a limited liability company and is organized to do business under the laws of Illinois

          with its principal place of business is in Cincinnati, Ohio. Upon information and belief,

          none of Candle-Lite Company, LLC's members are residents of Tennessee.

       14. Defendant Candle-Lite Company,LLC may be served at its principal place ofbusiness,

          10521 Millington Court, Cincinnati, Ohio 45242. Upon information and belief, none

          of Candle-Lite Company LLC's, members are residents of Tennessee.

       15. Defendant Luminex Home Decor and Fragrance Company, LLC (hereinafter

          "Defendants" and/or "Luminex") is a corporation organized under the laws of the

          state of Delaware.

       16. Defendant Luminex Home Decor and Fragrance Company, LLC, may be served

          through its registered agent Corporate Creations Network, Inc., 119 E. Court Street



                                               3
Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 3 of 29 PageID #: 12
          Cincinnati, Ohio 45202. Upon information and belief, none of Luminex Home Decor

          and Fragrance Company LLC's, members are residents of Tennessee.


                                                FACTS


       17. Defendant Walmart is in the business of selling and advertising for sale certain

          merchandise or retail products in trade or commerce throughout Tennessee and the

          United States.

       18. Defendant Walmart has advertised and sold Mainstays-branded candles to consumers

          and other purchasers throughout Tennessee and the United States.

       19. Defendant CL Products, Candle-Lite and Luminex are/or at all relevant times were, in

          the business of manufacturing certain merchandise or retail products, including

           Mainstays candles, which are to be sold in trade or commerce at retail stores

          throughout Tennessee.

       20. Mainstays is a Walmart house brand.

       21. During some or all of the time period from 2015 to present, Defendants CL Products,

           Candle-Lite and Luminex manufactured, sold and advertised Mainstays candles for

          sale by Defendant Walmart. Mainstays candles are manufactured by Defendants CL

          Products, Candle-Lite and Luminex exclusively for Walmart and its subsidiarie4s.

       22. During some of all of the time period from 2015 to the present, Mainstays candles

           were sold by Defendant Walmart throughout Tennessee and the United States as

           candles that were safe for use.

       23. At all relevant times, Mainstays candles contained labeling on the front of the

          candles, similar to the following:




                                                4

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 4 of 29 PageID #: 13
       24. At all relevant times, Mainstays candles contained labeling on the bottom of the

          candles similar to the following:




                                               5
Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 5 of 29 PageID #: 14
                                                                    Z6,
                                                                 BURN   WARNING,
                                                                WITHIN SIGHT.KEEPADVERTENCIA:
                                                         THAT CATCH FIRE          AWAY FROM THINGS
                                              LMLICELA                    KEEP AWAY FROM
                                                         BAJO                                CHILDREN.
                                    . ..... _ —I               SUPERVISION.MANTENGALA
                                                NFLAMMABLES.
                                                  — —..— MANTENGALA                       A LEJADA DE
                                                                             Ft/ERA CIEL              MATERIALES
                                 ZIA WARNING: th.i.                                      ALCANCE DE LOS NINOS.
                                       ,r.,, t.i... produ.t can         ,qq".se      ynts to cherniNk
                                                         r,r fr',foroht to                              including cotton
                                                                              char 14nctq .ond
                                                                                                     both defects nt     monoxide and mot which
                                                                            ta gov                                   other teproducnve            me
                                                                                                                                        hatm F61' Malt
                                47,r4P)enCisi s,
                                                   ..s.',main
                                  • i sii927, or r ti le        t.porle equoierin 4
                                                         J.:A 'A' • ...an.drz,n             sustantios quimictts,
                                                                                   ,,,...iritt,
                                                                                              .. de cancel,        neltados el monexido de
                                          ' ''I;
                                               ' .11'';; :',..:.,,r .... 1.•;                                deferms rongenitd$ y          carbon* y el ha In
                                                                              e“.4. ; t.7.0.,.;;Ungs                                de Amos a
                                                                                                     ca.gby.                                   otros erg   MK

                                                            N't 1.11:1t.'.
                                                                             iabei   for directions and
                                                                                                            precautions.


                                              :
                                              c ,T.n19 -
                                                       1560thartInc
                                               Ail Rights
                                   Ors nibottrl           Reserved.                                    SU Tropical
                                                inpOistributdo per                                   MS20-603-003-16
                                    ii'ilImart Inc .702
                                                        SW bith ST.
                                            Renton rate, AR 72716
                                               7.0T in dia x 5 in H
                                             (17.8 crn x 12.7 cm)                     8
                                                                                           iII11IIIIlII!IllhIii
                                                                                                11381 02768
                                                                                                                           Il              1
                                                           MADE IN    CHINA/HECHO EN CHINA
                                                      For(ustomer Service.
                                                                           please call toll fret:
                                                                                                 1-844-660-3700




       25. Defendant's Mainstays candles did not contain any information or warning or

          warning about excessive flames, flames that cannot be blown out or extinguished,

          flammable wax, candles that explode while burning or other defects and dangers. By


                                                             6

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 6 of 29 PageID #: 15
          labeling and selling Mainstays candles in this manner, Defendants sought to create,

           and did create an image of the candles that would lass a reasonable consumer to

           believe Defendants' Mainstays candles were completely safe for sue.

       26. Defendants' product labeling, advertising and marketing of the Mainstays candles

           were material to a reasonable consumer.

       27. At the time of the Defendants' labeling, advertisements, marketing, and other

          representations, and as Defendants already knew or should have known, the candles

           were dangerous, lacking adequate warnings and contained representations and

          omissions that were false, deceptive and misleading to consumers seeking to purchase

          the candles.

                              Plaintiff's Experience with Mainstays Candle

       28. On or about May 17, 2020, Plaintiff purchased a Mainstays citronella candle from the

           Walmart store located at 490 Greenway View Dr, Chattanooga, Tennessee 37411.

       29. On or about May 24, 2020, Plaintiff lit her Mainstays candle for the first time. She

           was relaxing with her family after she gotten home from work.

       30. Plaintiff lit her Mainstays candle her porch. After approximately two hours, it

          exploded throwing hot wax over the Plaintiff's face, right arm and upper thigh

          causing her excruciating pain.

       31. The wax from the candle also splattered on her clothes, porch furniture and onto the

          side of her home.

       32. Due to the pain, Plaintiff lost consciousness.

       33. Plaintiff was taken to the emergency room where she was treated for severe burns.




                                                7
Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 7 of 29 PageID #: 16
       34. As a direct and proximate result of this aforementioned occurrence, Plaintiff was

          injured and damaged, including but not limited to the following:

              a. Burns to her face, right arm, forearm, and right thigh, which required medical

                  treatment;

              b. Permanent scarring and disfigurement from the burns to her face, right arm

                  and right leg;

              c. Loss of sensation and disfigurement from the burns to her face, right arm,

                  forearm, and right thigh;

              d. Photosensitivity of the scar tissue, which forces the Plaintiff to keep covered

                  and interferes with her enjoyment ofrecreational activities;

              e. Pain, embarrassment, and emotional distress;

              f. Lost time from work;

              g. Cost of medical treatment; and

              h. The amount paid for the subject candle.

       35. Defendants had notice at least as early as March 2016 of other incidents in which

          Mainstays candles caused similar injuries and/or damages.

       36. Prior to Plaintiffs injury, multiple customers called Defendants Walmart's customer

          service telephone hotline and/or posted on Walmart's Facebook page regarding

          dangerous experience that they had with Mainstays candles. Customers described

          candles with flames several feet high that could not be blown out; candles in which

          all the wax was liquified and aflame; candles causing scorching or smoke damage to

          ceilings, and candles exploding while burning, creating a shower of glass, melted




                                               8

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 8 of 29 PageID #: 17
           wax, and/or burning wax. On information and belief, Defendants CL Products,

          Candle-Lite and Luminex were informed of or were aware of these reports.

       37. Since Plaintiffs injury, additional customers have reported similar incidents and have

          filed multiple lawsuits across the United States.

       38. As of the filing of this complaint, Defendants continue to manufacture and sell

           Mainstays candles. Further, Defendants have not warned their customers of the defect

          or instructed purchasers on how to handle situations in which the candles become

          engulfed in flames and/or explode. Defendants have failed to disclose the existence of

          this defect to Plaintiff and other customers and purchasers for the cost of purchasing

          the defective candles and/or the injuries and damages they suffered as a result of the

          Defendants' conduct.

       39. This action is brought by the Plaintiff against Defendants to recover all money paid

          by Plaintiff to Defendants for purchase of the Mainstays candles, for recovery of

           medical damages caused to Plaintiff by the Mainstays candles, for punitive damages,

          attorney's fees, costs, and for all other remedies and damages available to those

          aggrieved by the Defendants' conduct.


                                           COUNT!

                                        NEGLIGENCE

       40. Plaintiff incorporates by reference the above and foregoing paragraphs in her

          Complaint as fully set forth herein.

       41. Defendants knew, or by exercise of reasonable care, should have known that the

          Mainstays candle it sold to Plaintiff was dangerous when used in an ordinary manner.




                                                 9

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 9 of 29 PageID #: 18
        42. Defendants had no reason to believe that Plaintiff would realize that the candles were

            dangerous.

        43. Defendants owed Plaintiff a duty of care to Plaintiff including, but not limited to:

               a. A duty to refrain, in the course of selling Mainstays candles, from actions and

                   omissions that would cause a reasonably foreseeable risk of harm to Plaintiff;

               b. A duty to refrain, in the course of marketing Mainstays candles, from actions

                   and omission that would cause a reasonably foreseeable risk of harm to

                   Plaintiff;

               c. A duty to refrain, in the course of causing and ordering the production of

                   Mainstays candles, from actions and omissions that would cause a reasonably

                   foreseeable risk of harm to Plaintiff;

                d. A duty to take reasonable steps to mitigate reasonably foreseeable risks of

                   harm to Plaintiff caused by the use of candles Defendants sold, marketed, and

                   ordered to be manufactured;

                e. A duty to adequately warn Plaintiff of the reasonably foreseeable risk of harm

                   from the use of Mainstays candles sold and marketed;

               f. A duty to utilize adequate testing and institute other controls to ensure

                    Mainstays candles were safe for ordinary use; and

                g. A duty to supply Plaintiff with adequate instructions regarding the safe use of

                    mainstays candles they sold and marketed.

        44. Defendants breached their duty of care to Plaintiff, and was thereby negligent,

            through its actions and omissions, including but not limited to, the following:




                                                 10

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 10 of 29 PageID #: 19
              a. Producing and selling candles without requiring reasonably safe specifications

                 for the candles and their components when Defendants knew, or by the

                 exercise ofreasonable care, should have known, that injury to Plaintiff was

                 reasonably likely to result from their failure to do so;

              b. Producing and selling candles without requiring safety testing and adequate

                 quality control when Defendants knew, or by exercise of reasonable care,

                 should have known, that injury to Plaintiff was reasonably likely to result

                 from their failure to do so;

              c. Manufacturing and selling candles that Defendants knew, or by exercise of

                 reasonable care, should have known, could not be burned without

                 unreasonable risk ofinjury and property damage;

              d. Continuing to manufacture and sell Mainstays branded candles after

                 Defendants received reports of Mainstays candles functioning unsafely,

                 causing injury, property damage, burning out of control, flashing over,

                 burning with excessively high flames, and/or exploding during use, when

                 Defendants knew, or by exercise ofreasonable care, should have known that

                 continuing to sell the candles was reasonably likely to result in injury to the

                 Plaintiff;

              e. Failing to take any remedial or corrective measures in response to reports that

                 Mainstays candles functioned unsafely, causing injury, property damage,

                 burning out of control, flashing over, burning with excessively high flames,

                 and/or exploding during use, when Defendants knew, or by exercise of




Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 11 of 29 PageID #: 20
                   reasonable care, should have known that continuing to sell the candles was

                   reasonably likely to result in injury to the Plaintiff;

              f. Manufacturing and selling candles without adequate warning to Plaintiff about

                   the risk of harm from burning candles when Defendants knew, or by exercise

                   of reasonable care, should have known, that injury to the Plaintiff was likely

                   to result from doing so;

              g. Manufacturing and selling candles without providing adequate warning to

                   consumers about the risk of burning wax and/or explosions when Defendants

                   knew, or by exercise of reasonable care, should have known, that injury to the

                   Plaintiff was likely to result from doing so;

              h. Manufacturing and selling candles without providing adequate safety

                   instructions about how to safely extinguish a candle that began burning out of

                   control, burning with high flames, or when the candle flashed over (the wax

                   itself started burning) when Defendants knew, or by exercise ofreasonable

                   care, should have known, that injury to the Plaintiff was likely to result from

                   doing so;

              i.    Manufacturing and selling candles without providing adequate safety

                   instructions about how to recognize that a candle had become dangerous and

                   instructions on how to extinguish the flames when the candle began burning

                   out of control, burning with high flames, or when the candle flashed over (the

                   wax itself started burning) when Defendants knew, or by exercise of

                   reasonable care, should have known, that injury to the Plaintiff was likely to

                   result from doing so.



                                                  12

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 12 of 29 PageID #: 21
         45. Defendants knew, or by exercise of reasonable care, should have known the

             aforementioned breaches of duty were reasonably likely to result in injury or damage

             to the Plaintiff.

         46. As a direct and proximate result of Defendants' negligence, Plaintiff was injured and

             damaged as set forth above.

         47. By selling Mainstays candles to Plaintiff after Defendants received multiple

             complaints that the candles were dangerous, Defendants acted outrageously,

             recklessly, and with willful disregard to the rights of others, and in a manner

             warranting punitive damages to punish Defendants' conduct and to deter similar

             future conduct by Defendants or others.


         WHEREFORE,for the above and foregoing reasons, Plaintiff prays for judgement for

  herself under Count I of this Complaint against Defendants for compensatory damages in an

  amount to be determined by a jury, for punitive damages in an amount sufficient to punish ,

  Defendants and effectively discourage similar future conduct, for Plaintiffs costs incurred

  herein, for pre- and post-judgment interest5, and for all other relief this Court determines to be

  just and necessary.


                                               COUNT II
                                          RES IPSA LOQUITOR
                                   (IN THE ALTERNATIVE TO COUNT 1)


         48. Plaintiff incorporates by reference Paragraphs 1 through 47 of this Complaint as

             thoroughly set forth herein.




                                                   13

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 13 of 29 PageID #: 22
        49. The incident in which the Plaintiff was injured, as described in Paragraphs 28 through

           34, is an incident of the type that ordinarily occurs as a result of negligence by a

           manufacturer and/or seller.

        50. Excessively high flames and candle flashover (the entire fuel pool burning) are not

           things that normally occur when a candle is burned in an ordinary manner.

        51. There is no reason that excessively high flames and candle flashover could have

           resulted from burning the candle in an ordinary manner, without a negligent actor

           omission by the Defendants.

        52. The incident described in Paragraphs 28 through 34 was caused by instrumentalities

           Defendants managed and had the right to control.

        53. Defendants managed or had the right to control the following instrumentalities that

           contributed to cause the incident described in Paragraphs 28 through 34;

               a. Employees and agents of the Defendants who created and communicated

                   specifications to the factory for the manufacture of Mainstays candles;

               b. Employee and agents of the Defendants who failed to take remedial or

                   corrective action in response to reports of Mainstays candles functioning

                   unsafely, causing injury, causing property damage, burning out of control,

                   burning with high flames, and/or exploding during use;

               c. The composition and design of the candle; and

               d. Warnings to consumers of the foreseeable dangers of using this product.

        54. Plaintiff did nothing to modify or alter the candle.

        55. After purchasing the candle, Plaintiff stored it in a clean, dry place and did nothing to

           misuse the candle or introduce any foreign material to the candle.



                                                 14

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 14 of 29 PageID #: 23
        56. After purchasing the candle and bringing it home from the store, the only things

           Plaintiff did to the candle prior to the incident described in Paragraphs 28 through 34

           was set the candle on her table outside and light the wick, all in the ordinary manner.

        57. Defendants have superior knowledge and access to information about the cause of the

           incident that is the subject of this complaint in at least the following respects:

               a. Defendants have superior knowledge of the requirements and specifications

                   provided to the manufactures of the candle;

               b. Because Mainstays is a house brand manufactured exclusively for Walrnart

                   and its subsidiaries, Defendants have superior knowledge of, or have access

                   to, the formula of the wax used in the candle, the material used for the wick,

                   and the composition and tolerances of the container of the candle;

               c. Because Mainstays is a house brand manufactured exclusively for Walmart

                   and its subsidiaries, Defendants have superior knowledge of, or access to

                   information about any testing or quality control measures implemented with

                   respect to the production of the candle;

               d. Defendants have superior knowledge of the process and considerations

                   involved in product labeling, usage instructions, and safety warnings for the

                   candle; and

               e. Defendants have superior knowledge of the complaints and notifications of

                   candles burning out of control or exploding that Defendants received prior to

                   the Plaintiff's injures.

        58. Defendants knew, or by the exercise of reasonable care should have known, that their

           negligence was reasonably likely to result in injury or damage to the Plaintiff.



                                                 15

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 15 of 29 PageID #: 24
         59. As a direct and proximate result of the Defendants' negligence, Plaintiff was injured

             as set forth in Paragraphs 28 through 34 of this complaint.


         WHERFORE,for the above and foregoing reasons, Plaintiff prays for judgement for

  herself under Count II of this Complaint against Defendants for compensatory damages in an

  amount to be determined by a jury, for punitive damages in an amount sufficient to punish

  Defendants and effectively discourage similar future conduct, for Plaintiffs costs incurred

  herein, for pre- and post-judgment interest, and for all other relief this Court determines to be just

  and necessary.


                                              COUNT III

      STRICT LIABILITY-DEFECTIVE PRODUCT DESIGN AND MANUFACTURE



         60. Plaintiff incorporates by reference Paragraphs 1 through 59 of this Complaint.

         61. Defendants sold the Mainstays candle that is the subject of this complaint, in the

             ordinary course of business.

         62. The candle was produced exclusively for Walmart and its subsidiaries.

         63. Defendants had the right to control and did control the design of the Mainstays candle

             sold to the Plaintiff.

         64. At the time the candle was sold to the Plaintiff, it was in a defective condition that

             was unreasonably dangerous when put to anticipated use.

         65. Plaintiff used the candle in a manner reasonably anticipated by placing it on a table

             outside on her porch away from any flammable materials and lighting the wick.

         66. The candle was defectively designed in the following respects:




                                                    16

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 16 of 29 PageID #: 25
              a. Failure to specify wick characteristics (e.g. material, diameter, shape,

                  stiffness, fire resistance, pretreatments) that were safe to use with the candle

                  container and the wax formulation and additives (e.g. fragrance, colorant, dye,

                  pigment, Vybar, triple pressed stearic acid, palm stearic, UV absorbers,

                  petrolatum) used in the candle;

              b. Failure to specify a formula for wax and additives which, when combined in

                  the finished candle, demonstrated oil content, flash point, melting point,and

                  ignition point that were safe for the combination of the candle's container and

                  wick;

              c. Failure to design to limit the flame height to three inches or less;

              d. Failure to design to meet industry standards for end of useful life of the

                  candle;

              e. Failure to adequately test the candle's design for safety and adherence to

                  industry standards;

              f. Failure to provide instructions with the candle about how to safely extinguish

                  the candle if it burned out of control; burned with flames more than three

                  inches high, or when it flashed over (the wax itself started burning); and

              g. Any other design defects discovered in the course of this litigation.

       67. The candles were defectively manufactured in the following respects:

              a. Failure to adhere to the design specifications for the candle's container;

              b. Failure to use an appropriate wick for the candle container and the

                  combination of wax and additives used in the candle;




                                                17

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 17 of 29 PageID #: 26
               c. Failure to treat the wick with additives to ensure that it was sufficiently flame

                   retardant for use in the candle

               d. Failure to use wax and additives which, when combined in the finished

                   candle, demonstrated oil content,Slash point, melting point, and ignition point

                   that were safe for the combination of the candle's container and wick;

               e. Failure to test the oil content, flash point, melting point, and ignition point of

                   the finished candle;

               f. Failure to test the candle flame's height to ensure that it did not exceed three

                   inches;

               g. Failure to adequately test the candle for safety and adherence to industry

                   standards;

               h. Failure to conduct quality control testing for consistency with respect to safety

                   characteristics;

               i. Inclusion offoreign material in candle wax;

               j. Failure to provide instructions with the candle about how to safely extinguish

                   the candle if it burned out of control, burned with flames more than three

                   inches high, or when it flashed over (the wax itself started burning); and

               k. Any other manufacturing defects discovered in the course of this litigation.

        68. The incident described in Paragraphs 28 through 34 of this Complaint was caused by

           the Defective Mainstays candle Defendants sold to Plaintiff

        69. As a direct and proximate result of the Defendants' design and manufacturing defects

           herein described, Plaintiff was injured as set forth in Paragraphs 28 through 34 of this

           complaint.



                                                 18

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 18 of 29 PageID #: 27
        70. Defendants did not provide Plaintiff adequate warnings about dangers from using the

           candle.

        71. The incident described in Paragraphs 28 through 34*of this Complaint occurred when

           Plaintiff used the candle in a manner reasonably anticipated by placing it on a non-

           flammable, level surface, away from any flammable materials and lighting the wick.

        72. Defendants did not warn Plaintiff of the following:

               a. That if the flames got high, the candle was unsafe and should be extinguished;

               b. That the candle wax might get so hot while the candle was lit that all, or, most

                     of the candle wax would liquify, and that if that happened, the candle was

                   unsafe and should be extinguished;

               c. That the entire pool of melted wax might catch fire (flashover);

               d. That if the candle flashed over, the temperature would be significantly hotter

                     and pose a greater fire hazard than a properly burning candle;

               e. That the container might break or explode, propelling broken glass and/or

                     burning or melted wax; and

               f. That the candle might explode propelling hot wax.

        73. Defendants did not provide any warning or instruction to Plaintiff regarding

           recognizing when the candle was burning unsafely and how to safely extinguish it

           under such circumstances.

        74. Defendants had no reason to believe that ordinary consumers, such as the Plaintiff,

           would be aware of the aforementioned risks and dangers.




                                                  19

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 19 of 29 PageID #: 28
         75 As a direct and proximate result of the Defendants' failure to provide adequate

             warnings, Plaintiff was injured as set forth in Paragraphs 28 through 34 of this

             complaint.

         76. Defendants acted outrageously, recklessly, and with willful disregard to the rights of

             others, and in a manner warranting punitive damages to punish Defendants' conduct

             and to deter similar future conduct by Defendants or others. Punitive damages are

             warranted by Defendants' willful disregard for the life-threatening consequences of

             selling candles that Defendants had reason to know were not safely designed and

             manufactured, and because Defendants continued to sell defective Mainstays candles

             even after receiving notice that they were unsafe, flashing over, starting fires, and

             exploding.


         WHERFORE,for the above and foregoing reasons, Plaintiff prays for judgement under

  Count III of this Complaint against Defendants for compensatory damages in an amount to be

  determined by a jury, for punitive damages in an amount sufficient to punish Defendants and

  effectively discourage similar future conduct, for Plaintiffs costs incurred herein, for pre- and

  post-judgment interest, and for all other relief this Court determines to be just and necessary


                                             COUNT IV

                           STRICT LIABILITY- FAILURE TO WARN



         77. Plaintiff incorporates by reference Paragraphs 1 through 76 of this Complaint.

         78. Defendants sold the Mainstays candles that are the subject of this Complaint in the

             ordinary course of business.




                                                  20

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 20 of 29 PageID #: 29
        79. At the time the candle was sold to the Plaintiff, they were unreasonably dangerous

           when put to reasonably anticipated use without the user's knowledge of all the

           candle's characteristics.

        80. Defendants did not provide the Plaintiff with adequate Warnings about the dangers

           from using the candle..

        81. The incident described in Paragraphs 28 through 34 of this Complaint occurred when

           the Plaintiff used the candle in a manner reasonably anticipated by placing it on a

           table outside on her porch and lighting the wick.

        82. Defendants acted outrageously, recklessly, and with willful disregard to the rights of

           others, and in a manner warranting punitive damages to punish Defendants' conduct

           and to deter similar future conduct by Defendants or others.

        83. Punitive damages are warranted because Defendants were aware of the life-

           threatening risks that ordinary consumers would not have knowledge of, but

           nevertheless shoes not to provide warnings.

        84. Punitive damages are warranted because Defendants continue to sell candles without

           adequate warnings even after receiving notice of dangerous incidents were occurring

           that might be prevented by adequate warnings, and after receiving notice that

           consumers did not know how to extinguish the candles after they flashed over or

           exploded.


                                              COUNT V

                                       UNJUST ENRICHMENT



        85. Plaintiff incorporates by reference Paragraphs 1 through 84 in this Complaint.



                                                21

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 21 of 29 PageID #: 30
        86. When Defendants manufactured, named, labeled, marketed, advertised, distributed,

           and sold Plaintiff the Mainstays candles, Defendants knew the products were

           negligently and improperly manufactured and sold as described above.

        87. As a result, Plaintiff(a) paid a sum of money for a product that was not as

           represented;(b)received a lesser product than labeled, advertised and marketed;(c)

           was deprived of the benefit of the bargain because the products were different than

           what Defendants had represented;(d) was deprived of the benefit of the bargain

           because the products had less value than what was represented;(e) did not receive

           products that measured up to her expectations as created by Defendants;(f) did not

           receive a product that was suitable for use as a candle for home or outdoor use; and

          (g) suffered damage as a result of the purchase and use of the product.

        88. As a result of the Defendant's deceptive, negligent and misleading labeling,

           advertising, marketing, manufacturing and sales of the Mainstays candles,,Plainiiff

           purchased Defendant's products and conferred a benefit upon Defendants by

           purchasing products that were not as advertised and were not suitable for use as

           candles for home or outdoor use, which benefits Defendants appreciated and

           accepted.

        89. Defendants were enriched at the expense of Plaintiff and others through payment of

           the purchase price for Defendants' Mainstays candles.

        90. As a direct and proximate cause of Defendants' wrongful conduct and unjust

           enrichment, Plaintiff suffered damages in an amount to be determined at trial.

        91. Under the circumstances, it would be against equity and good conscious to permit

           Defendants to retain the ill-gotten benefits ,that they received from Plaintiff in light of



                                                 22

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 22 of 29 PageID #: 31
             the fact that the Mainstays candle purchased by Plaintiff was not what Defendants

             represented them to be. Thus, it would be inequitable or unjust for Defendants to

             retain the benefits without restitution to Plaintiff for the monies paid to Defendants

             for the Mainstays candles.

         92. By reason of the foregoing, Defendants should be required to account for and

             disgorge all monies, profits, and again which they have obtained at the expense of the

             Plaintiff.


         WHEREFORE,for the above and foregoing reasons, the Plaintiff prays for judgment

  under Count V of this Complaint against Defendants for compensatory damages in an amount to

  be determined by a jury, for punitive damages in an amount sufficient to punish Defendants and

  effectively discourage similar future conduct, for attorney's fees, expenses and costs, and that the

  Plaintiff be granted all other and further relief as the Court deems appropriate.


                                          COUNT VI
                        BREACH OF TENNESSEE CONSUMER PROTECTION ACT


         93. Plaintiff incorporates by reference Paragraphs 1 through 92 in this Complaint.

         94. The Defendants are in violation of the Tennessee Consumer Protection Act, Tenn.

             Code Ann. § 47-18-101 et seq.

         95. Plaintiff is a "person" as defined in Tennessee Consumer Protection Act § 47-18-

             103(14).

         96. Plaintiff is a "consumer" as defined in Tennessee Consumer Protection Act § 47-18-

             103(3).

         97. Plaintiff purchased from the Defendants "goods" as defined in Tennessee Consumer

             Protection Act § 47-18-103(8).

                                                   23

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 23 of 29 PageID #: 32
       98. Defendants engaged in "trade","commerce" or a "consumer transaction" as defined

           in Tennessee Consumer Protection Act § 47-18-103(20).

       99. Defendants "knowingly" placed the "goods" into "commerce" and engaged in a

          "consumer transaction" as defined in Tennessee Consumer Protection Act § 47-18-

           103(11), §47-18-103(8), and § 47-18-103(20).

        100.   Defendants engaged in unfair or deceptive practices as defined in Tennessee

           Consumer Protection Act § 47-18-104(7).


        101.   The Defendants are in violation of the Tennessee Consumer Protection Act § 47-

           18-101 et seq. including, but not limited to:


               a. Selling candles with defects as described above, which were known or

                  reasonably should have been known by Defendants without disclosing the

                  defects to the Pla' intiff and other consumers;

               b. Failing to notify customers or recall candles like the one sold to the Plaintiff

                  after Defendants were made aware of other incidents during which the candles

                  started fires, exploded, burned out of control, flashed over, other or otherwise

                  caused injury or property damage; and

               c. Failing to warn Plaintiff of dangers and risks as described above, when

                  Defendants had no reason to believe that ordinary consumers would be aware

                  of the risks and dangers.

        102.   The incident that is the subject of this Complaint, described in Paragraphs 28

           through 34 herein, was caused by the defects Defendants failed to disclose as

           identified above.




                                                24

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 24 of 29 PageID #: 33
          103.   As a result of the Defendants' deceptive and unfair practices, Plaintiff suffered an

             ascertainable loss as described in Paragraphs 28 through 34 of this Complaint.

          104.   As a result of the Defendants' deceptive and unfair practices, Plaintiff suffered

             additional damages as described in Paragraphs 28 through 34 of this Complain.!.

          105.   Defendants' conduct as set forth herein was wonton, willful, outrageous, and

             performed with reckless disregard for the rights and interest of Plaintiff.

          106.   Defendants' conduct warrants punitive damages in an amount that will punish

             Defendants and deter similar conduct in the future by Defendants and others.

          107.   Plaintiff has incurred attorney fees and costs eligible to be awarded as provided

             under Tennessee Consumer Protection Act § 47-18-109.


          WHEREFORE,for the above and foregoing reasons, Plaintiff prays for judgment for

  herself under Count VI of this Complaint against Defendants for compensatory damages in an

  amount to be determined by a jury, for punitive damages in an amount sufficient to punish

  Defendants and effectively discourage similar future conduct, for attorney fees authorized by

  Tennessee Code Annotated § 47-18-109 for Plaintiffs costs herein incurred, for pre- and post-

  judgment interest, and for all other relief this Court determine to be just and necessary.



                                         COUNT VII
                         BREACH OF TENNESSEE PRODUCTS LIABILITY ACT

          108.   Plaintiff incorporates by reference Paragraphs 1 through 107 in this Complaint.

          109.   The Defendants are in violation of the Tennessee Products Liability Act, Tenn.

             Code Ann. § 29-28-101 et seq.




                                                   25

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 25 of 29 PageID #: 34
        110. Under Tennessee Products Liability Act § 29-28-102(2),"Defective condition"

            means a condition of a product that renders it unsafe for normal or anticipatable

            handling and consumption;

        1 11.   Under Tennessee Products Liability Act § 29-28-102(4),"Manufacturer" means

            the designer, fabricator, producer, compounder, processor or assembler of any

            product or its component parts;

        1 12.   Under Tennessee Products Liability Act § 29-28-102(5),"Product" means any

            tangible object or goods produced;

        1 13.   Under Tennessee Products Liability Act § 29-28-102(6),"Product liability action"

           for purposes of this chapter includes all actions brought for or on account of personal

            injury, death or property damage caused by or resulting from the manufacture,

            construction, design, formula, preparation, assembly, testing, service, warning,

            instruction, marketing, packaging or labeling of any product. "Product liability

            action" includes, but is not limited to, all actions based upon the following theories:

            strict liability in tort; negligence; breach of warranty, express or implied; breach of or

            failure to discharge a duty to warn or instruct, whether negligent, or innocent;

            misrepresentation, concealment, or nondisclosure, whether negligent, or innocent; or

            under any other substantive legal theory in tort or contract whatsoever";

        1 14.   Under Tennessee Products Liability Act § 29-28-102(7),"Seller" includes a

            retailer, wholesaler, or distributor, and means any individual or entity engaged in the

            business of selling a product, whether such sale is for resale, or for use or

            consumption."Seller" also includes a lessor or bailor engaged in the business of

            leasing or bailment of a product; and



                                                  26

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 26 of 29 PageID #: 35
        115.    Under Tennessee Products Liability Act § 29-28-102(8),"Unreasonably

            dangerous" means that a product is dangerous to an extent beyond that which would

            be contemplated by the ordinary consumer who purchases it, with the ordinary

           knowledge common to the community as to its characteristics, or that the product

            because of its dangerous condition would not be put on the market by a reasonably

            prudent manufacturer or seller, assuming that the manufacturer or seller knew of its

            dangerous condition.

        1 16.   The incident that is the subject of this Complaint, described in Paragraphs 28

           through 34 herein, was caused by the defects Defendants knew of or should have

           known of as identified above.

        1 17.   As a result of the Defendants' violation of the Tennessee Product Liability Act,

           Plaintiff suffered an ascertainable loss as described in Paragraphs 28 through 34 of

            this Complaint.

        1 18.   As a result of the Defendants' violation of the Tennessee Product Liability Act,

           Plaintiff suffered additional damages as described in Paragraphs 28 through 34 of this

           Complaint.

        1 19.   As a direct and proximate result of the Defendant's violation, Plaintiff has been

           injured in an amount of $3,000,000.00.

        120.    As a further result of Defendant's violations, Plaintiff is entitled to an order

           enjoining such future conduct and such other orders and judgment which may be

           necessary to disgorge Defendant's ill-gotten gains and to restore Plaintiff any money

           paid for the candles.




                                                  27

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 27 of 29 PageID #: 36
         121.     The actions of the Defendants were done willfully, intentionally and with reckless

               disregard for harm that would be caused to Plaintiff, and Defendant's conduct

               warrants imposition of exemplary damages to deter Defendants and others from

            similar circumstances, from committing such actions in the future.

         122.     Plaintiff has standing to pursue this claim as she has suffered actual economic

                damage as a proximate result of the Defendants' actions as set forth herein.

         123.     Defendants conduct warrants punitive damages in an amount that will punis'h

            Defendants and deter similar conduct in the future by Defendants and others.

        124.      Plaintiff has incurred attorney fees and costs eligible to be awarded as provided

            under Tennessee Code Annotated § 29-28-101 et seq.


      WHEREFORE,for the above and foregoing reasons, the Plaintiff prays for judgment

  against Defendants as follows:


      1. Compensatory Damages in an amount of $3,000,000.00;

      2. Punitive damages in an amount sufficient to punish Defendants and effectively

          discourage similar future conduct;

      3. Other damages as determined by a jury;

      4. Treble damages as allowed under Tennessee Consumer Protection Act;

      5. Attorney fees, expenses and costs allowed under Tennessee Consumer Protection Act

          and the Tennessee Products Liability Act;

      6. And that the Plaintiff be granted all other and further relief as the Court deems

          appropriate.




                                                   28

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 28 of 29 PageID #: 37
                                     Respectfully submitted,


                                     EPSTEIN LAW FIRM,PLLC


                                     By:
                                     Valerie W. Epstei      R# 013785
                                     Attorney for Plaintiff
                                     724 Cherry Street
                                     Chattanooga, TN 37402
                                     423-265-5100 telephone
                                     423-490-7308 facsimile




                                                                         1




                                       29

Case 1:21-cv-00145-CLC-CHS Document 1-3 Filed 06/24/21 Page 29 of 29 PageID #: 38
